IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00428-CR

NORMAN CRITTENDEN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 17,626-C


                          MEMORANDUM OPINION


      The Court’s memorandum opinion and judgment, dated January 30, 2014, is

withdrawn, and the memorandum opinion and judgment dated March 13, 2014, is

substituted therefor. Appellant Norman Crittenden’s motion/request to set aside and

reinstate the appeal, which we construe as a motion for rehearing, is dismissed as moot.

      Crittenden is seeking to appeal an oral denial of a motion for judgment nunc pro

tunc on October 3, 2013 and the subsequent written denial of his “Motion for an [sic]

Rehearing on the Motion for an Order of Nunc Pro Tunc After Considering Evidence
and Oral Arguments by the Parties” on October 29, 2013.     We do not have appellate

jurisdiction of the denial of a motion for judgment nunc pro tunc or the denial of a

motion for rehearing of a motion for judgment nunc pro tunc. See Castor v. State, 205
S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.). Accordingly, this appeal is dismissed.




                                              REX D. DAVIS
                                              Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 13, 2014
Do not publish
[CR25]




Crittenden v. State                                                             Page 2